Name: Commission Regulation (EEC) No 142/79 of 25 January 1979 on special conditions for the granting of private storage aid for pigmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 1 . 79 Official Journal of the European Communities No L 20/ 17 COMMISSION REGULATION (EEC) No 142/79 of 25 January 1979 on special conditions for the granting of private storage aid for pigmeat Whereas provisions should be made for the possibility of reducing the storage period where meat removed from storage is intended for export ; whereas proof that the meat has been exported must be supplied as in the case of refunds, in accordance with Commis ­ sion Regulation (EEC) No 1 92/75 (5), as last amended by Regulation (EEC) No 1469/77 (6) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Pigmeat, HAS ADOPTED THIS REGULATION : Article 1 1 . Private storage aid shall be granted in accordance with the provisions of Regulation (EEC) No 1889/76. The list of products which qualify for aid and the rele ­ vant amounts are set out in the Annex hereto. 2. If the period of storage is extended or curtailed the amount of the aid shall be adjusted accordingly. The amounts of the supplements and deductions per month and per day are set out in columns 8 and 9 of the said Annex . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organiza ­ tion of the market in pigmeat ( J ), as last amended by Regulation (EEC) No 1 423/78 (2), and in particular Articles 4 (6), 5 (4) and 7 (2) thereof, Whereas intervention measures may be taken in respect of pigmeat if, on the representative markets of the Community, the average price for pig carcases is less than 1 03 % of the basic price and is likely to remain below that level ; Whereas the market situation has been characterized by a marked fall in prices below the level mentioned ; whereas, in view of seasonal and, cyclical trends, this situation could persist ; Whereas the particular situation which has occurred in the transport sector hinders the trade in pigmeat products in the Community ; whereas, because of the important quantities which cannot be transported, the pigmeat markets are thereby affected ; Whereas intervention measures must be taken ; whereas these can be limited to the granting of private storage aid ; Whereas Article 3 of Council Regulation (EEC) No 2763/75 (3 ) provides that the period of storage can be curtailed or extended if the market situation so requires ; whereas the period of storage can in parti ­ cular be curtailed as a result of circumstances consti ­ tuting force majeure, as provided for in Article 8 of Commission Regulation (EEC) No 1 889/76 (4) ; whereas, therefore, provisions should be made to fix not only the amounts of aid for a specific period of storage but also the amounts to be added or deducted if this period is curtailed or extended ; Whereas, in order to facilitate administrative and control work resulting from the conclusion of contracts, minimum quantities should be fixed ; Whereas the security should be fixed at a level such as will oblige the storer to fulfil the obligations under ­ taken by him ; Article 2 The minimum quantities per contract and per product shall be as follows : (a) 50 tonnes for carcases and half carcases ; (b) 20 tonnes for hams, shoulders, loins and bellies (streaky) ; (c) 20 tonnes for boned or boneless products ; (d) 10 tonnes for dried or dried and smoked hams. Article 3 Placing of the products in storage shall be completed within 21 days following conclusion of the contract. The security shall be 20 % of the amounts of aid set out in the Annex. (') OJ No L 282, 1 . 11 . 1975 , p. 1 . (2 ) OJ No L 171 , 28 . 6 . 1978, p. 19 . (J ) OJ No L 282, 1 . 11 . 1975, p. 19 . (&lt; OJ No L 206, 31 . 7 . 1976, p. 82. (5 ) OJ No L 25, 31 . 1 . 1975, p. 1 . (6) OJ No L 162, 1 . 7. 1977, p. 9 . No L 20/ 18 Official Journal of the European Communities 27. 1 . 79 Article 4 1 . On the expiry of a storage period of two months, the contracting party may withdraw from store all or part of the quantity of meat under contract, subject to a minimum of 10 tonnes, provided that it is exported within 10 working days after the date of its removal from storage. In this case, the amount of aid shall be reduced, in accordance with Article 1 (2), the day of removal from storage being the last day of storage. The contracting party shall inform the intervention agency at least two working days before the commencement of removal operations, stating the quantities which it intends to export. 2 . In cases of export in accordance with paragraph 1 , the contracting party shall provide proof that the meat has left the Community's geographical territory or has been the subject of a delivery within the meaning of Article 3 of Regulation (EEC) No 192/75 . This proof shall be provided as under the refund procedure . A rticle 5 This Regulation shall enter into force on 29 January 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 January 1979 . For the Commission Finn GUNDELACH Vice-President A N N E X A m ou nt of th e aid fo r a sto ra ge pe rio d of A m ou nt C C T he ad in g N o Pr od uc ts in re sp ec t of w hi ch aid is gr an te d 3 m o n th s 4 m o n th s 5 m o n th s 6 m o n th s 8 m on th s Su pp le m en t jr de du ct io n pe r m on th pe r da y 1 2 3 4 5 6 7 8 9 ex 02 .01 A III a) 1 Ca rc as es or ha lf ca rc as es w ith ou tt he he ad ,c ha ps ,n ec k, fla re fa t, ki dn ey s, fo re ­ fe et ,t ail ,p re cr ur al fla nk an d sp in al co rd ,f re sh or ch ill ed (l) 18 0 20 0 22 0 24 0 20 0. 67 ex 02 .0 1 A III a) 2 U nb on ed ha m s w ith or w ith ou t rin d an d fa t, fr es h or ch ill ed  23 0 26 0 29 0  30 1. 0 ex 02 .0 1 A III a) 3 U nb on ed sh ou ld er s (fo re s) w ith or w ith ou t rin d an d fa t, fre sh or ch ill ed  23 0 26 0 29 0  30 1. 0 ex 02 .0 1 A III a) 4 U nb on ed lo in s, fre sh or ch ill ed (2)  23 0 26 0 29 0  30 1. 0 ex 02 .01 A III a) 5 Be lli es (st re ak y) wi th or w ith ou t rin d an d rib s, fre sh or ch ill ed  11 5 13 0 14 5  15 0. 5 ex 02 .01 A III a) 6 bb ) H am s, sh ou ld er s w ith or w ith ou t rin d an d fa t, lo in s w ith or w ith ou t co lla r; co lla rs ,b on ed ,f re sh or ch ill ed (3)  23 0 26 0 29 0  30 1. 0 ex 02 .0 6 B Ib )3 bb ) D ri ed or dr ie d an d sm ok ed ha m s    28 0 37 0 45 1. 50 27 . . 1 . . 79 Official Journal of the European Communities No L / 20 / 19 (') Th e aid fo rp ro du cts fa lli ng wi th in su bh ea di ng ex 02 .01 A III a) 1c an als o be gr an ted fo rf res h pi g ca rca se sp re se nt ed as W ilt sh ire sid es ,i .e .w ith ou tt he he ad ,c ha ps ,n ec k, fee t, tai l, fla re fat ,k id ne ys ,t en de rlo in ,b on e bl ad e, ste rn um ,v ert eb ral co lu m n, pe lv ic bo ne an d di ap hr ag m . (2) Lo in s un de r su bh ea di ng ex 02 .01 A III a) 4 m ay be wi th or wi th ou t rin d, th e ad he re nt lay er of fat ,h ow ev er ,n ot ex ce ed in g 16 m ill im etr es in de pt h. (}) Lo in s an d co lla rs un de r su bh ea di ng ex 02 .01 A III a) 6 bb )m us t ha ve no fat att ac he d (a th in lay er of fat no t ex ce ed in g th re e m ill im etr es in de pt h ca n be to ler ate d) .